          Case 3:19-cv-00332-JR           Document 26     Filed 07/31/20     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 JOSE ANGUIANO,

                            Petitioner,                                Case No. 3:19-cv-00332-JR

                    v.
                                                                         OPINION AND ORDER
 JOSIAS SALAZAR,

                            Respondent.



MOSMAN,J.,

        On June 10, 2020, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation ("F&R") [ECF 23], recommending that I deny Petitioner Jose Anguiano's

Petition for Writ of Habeas Corpus [ECF 2] and enter a judgment of dismissal. No objections

were filed.

                                      LEGAL STANDARD

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See



1 -    OPINION AND ORDER
         Case 3:19-cv-00332-JR         Document 26       Filed 07/31/20      Page 2 of 2




Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

        Upon review of the F&R, I agree with Judge Russo's analysis and conclusions.

Therefore, I ADOPT her F&R [23] in full. I DENY Petitioner's Petition for Writ of Habeas

Corpus [2].

        IT IS SO ORDERE1.e

        DATED this   nf.; otWt:tttttst, 2020.

                                                      MICHA L W.1:?~~AN
                                                      United States Di~dge




2   -   OPINION AND ORDER
